FILED
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            February 22, 2006
                                    TENTH CIRCUIT                          Elisabeth A. Shumaker
                                                                               Clerk of Court

 ANDREW WOLTERS,

               Plaintiff - Appellant,

          v.                                                 No. 05-3408
                                                    (D. Ct. No. 05-CV-3034-SAC)
 J.T. SMITH; D.W. REED; FNU LNU,                              (D. Kan.)
 Unknown BOP Employees,

               Defendants - Appellees.


                              ORDER AND JUDGMENT*


Before TACHA, Chief Circuit Judge, HARTZ, and TYMKOVICH, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel has

determined unanimously that oral argument would not be of material assistance in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The

case is therefore ordered submitted without oral argument.

      Plaintiff-Appellant Andrew Wolters, a prisoner in federal custody, filed this pro se

Bivens suit against named and unnamed Bureau of Prison (“BOP”) employees. The

District Court dismissed Mr. Wolters’s case, disposing of some claims as time-barred and


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
the remaining claims for failure to exhaust administrative remedies. We take jurisdiction

under 28 U.S.C. § 1291 and AFFIRM.

                                    I. BACKGROUND

       Mr. Wolters filed a three-count complaint on January 26, 2005. In Count One Mr.

Wolters alleges that in July 2002, he was assaulted by BOP correction officer D.W. Reed,

who later filed a false incident report charging Mr. Wolters with fighting. In Count Two

he alleges that BOP correction officer J.T. Smith assaulted him in November 2003 in

retaliation for his seeking redress for the July incident involving Mr. Reed. In Count

Three Mr. Wolters alleges that unknown prison officials engaged in a variety of other

retaliatory acts due to his pursuit of these and other federal claims.

       In accordance with the requirements of the Prison Litigation Reform Act, the

District Court ordered Mr. Wolters to provide documentation demonstrating that he had

exhausted available administrative remedies. See 42 U.S.C. § 1997e(a). After reviewing

Mr. Wolters’s response, the District Court found that Count One and part of Count Three

were time-barred and dismissed those claims with prejudice. The District Court

dismissed the remaining claims for failure to meet the total exhaustion rule. See Ross v.

County of Bernalillo, 365 F.3d 1181, 1189–90 (10th Cir. 2004) (adopting the total

exhaustion requirement which ordinarily requires a district court to dismiss a prisoner’s

entire complaint without prejudice if it contains any unexhausted claims). Mr. Wolters

timely appeals the dismissal of his complaint.




                                             -2-
                                     II. DISCUSSION

A.     Time-Barred Claims

       We review the application of a statute of limitations de novo. Nelson v. State

Farm Mut. Auto. Ins. Co., 419 F.3d 1117, 1119 (10th Cir. 2005).

Mr. Wolters’s Bivens claims are “subject to the statute of limitations of the general

personal injury statute in the state where the action arose.” Indus. Constructors Corp. v.

U.S. Bureau of Reclamation, 15 F.3d 963, 968 (10th Cir. 1994). In Kansas, that time

period is two years. See Kan. Stat. Ann. § 60-513(a)(4). Because the alleged assault in

Count One and related incidents in Count Three occurred two-and-a-half years prior to

the filing of this complaint, the District Court dismissed that portion of Mr. Wolters’s suit

as time-barred.

       On appeal, Mr. Wolters argues that the District Court erred when it dismissed

Count One and part of Count Three because those claims are related to a case that was

filed in 2003, well within the applicable statute of limitations period. The prior case was

dismissed without prejudice on April 1, 2004, for failure to exhaust administrative

remedies. See Wolters v. Conner, 2004 WL 723585 at *6 (D. Kan. Apr. 1, 2004). The

fact that Mr. Wolters made these claims in a prior case, however, is irrelevant to the

District Court’s application of the two-year statute of limitations in the instant case. First,

to the extent that Mr. Wolters argues that the claims in his 2005 complaint relate back to

the prior case, it is well-settled that “a separately filed claim, as opposed to an amendment

or a supplementary pleading, does not relate back to a previously filed claim.” Benge v.

                                             -3-
United States, 17 F.3d 1286, 1288 (10th Cir. 1994). Second, although Kansas does have

a savings statute, see Garrett v. Fleming, 362 F.3d 692, 697 (10th Cir. 2004) (applying

state’s tolling provision in Bivens claim), it permits refiling outside the applicable statute

of limitations only when the prior case was dismissed without prejudice and when the

refiled case was brought within six months of the original dismissal, see Kan. Stat. Ann.

§ 60-518. Here, because Mr. Wolters’s 2005 claim was filed nearly ten months after the

dismissal of his earlier case, the Kansas savings statute is inapplicable. Moreover, it

appears that when Mr. Wolters’s prior claim was dismissed, he still had three months to

refile before the statute of limitations expired. Therefore, the District Court correctly

dismissed Count One and portions of Count Three as time-barred.

B.     Failure to Exhaust Administrative Remedies

       Mr. Wolters next argues that the District Court held him to a standard that was too

stringent for a pro se plaintiff when it dismissed his remaining claims for failure to

exhaust administrative remedies. He also argues that the court misconstrued his

arguments relating to alleged First Amendment violations and that the court ignored

material from his 2003 complaint that was relevant to the issue of exhaustion.

       “To ensure compliance with [§ 1997e(a)], a prisoner must provide a

comprehensible statement of his claim and also either attach copies of administrative

proceedings or describe their disposition with specificity.” Steele v. Fed. Bureau of

Prisons, 355 F.3d 1204, 1211 (10th Cir. 2003). We review de novo a district court’s

dismissal for failure to exhaust administrative remedies under § 1997e(a). Jernigan v.

                                             -4-
Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002).

       After carefully reviewing the record, we find Mr. Wolters’s arguments to be

without merit. First, the District Court’s order more than adequately demonstrates that

Mr. Wolters’s claims were considered with care and that Mr. Wolters was not held to the

same standard that would be expected of an attorney. Moreover, the record clearly

supports the conclusion that several of Mr. Wolters’s claims of retaliation were not

administratively exhausted prior to filing this suit.1 Because the presence of a single

unexhausted claim mandates the dismissal of the entire complaint, see Ross, 365 F.3d at

1189, the District Court did not err in dismissing Mr. Wolters’s remaining claims.

                                    III. CONCLUSION

       We AFFIRM the District Court’s dismissal with prejudice of Mr. Wolters’s claims

regarding the 2002 incident, and the dismissal without prejudice of all other claims for

failure to exhaust administrative remedies completely. Mr. Wolters’s motion for oral

argument and request for excerpts of the record from a prior case are DENIED. Finally,




       1
        Specifically, the District Court found that the plaintiff did not demonstrate
exhaustion pertaining to his claims that: (1) prison administrators attempted to frame him
for drug use by obtaining urine samples with the intent to switch the samples with that of
other inmates on at least fifty occasions; (2) unnamed prison staff instructed the law
library staff to remove legal resources and a typewriter to interfere with his access to the
courts; and (3) he received at least fifty false incident reports in retaliation for his use of
legal and administrative remedies.


                                              -5-
Mr. Wolters is reminded that he is obligated to continue making partial payments toward

the balance of his appellate filing fee until it is paid in full.


                                              ENTERED FOR THE COURT,



                                              Deanell Reece Tacha
                                              Circuit Judge




                                               -6-